PROB 12C
11/03
                                  UNITED STATES DISTRICT COURT
                                                for the
                                   Middle District of North Carolina

              Petition for Warrant or Summons for Offender Under Supervision

Name of Offender:      WILLIAM ABEL YATES                        Case Number:      1:98CR95-1
Name of Sentencing Judicial Officer:     The Honorable Frank W. Bullock, Jr.
Date of Original Sentence:               August 24, 1998
Original Offense:      Possess with Intent to Distribute Cocaine Base in violation of 21 U.S.C. § 841(a)(1).
Original Sentence:     Mr. Yates was sentenced to a Life term of imprisonment followed by 10 years of
                       supervised release.

                       November 7, 2016: Notification received from the U.S. Department of Justice that on
                       October 26, 2016, the President commuted the total sentence of imprisonment to a
                       term of 300 months followed by 10 years of supervised release.

                       January 31, 2019: Order for Modification for Drug Testing and treatment was filed.


Type of Supervision:      Supervised Release          Date Supervision Commenced: January 16, 2019
                                                      Date Supervision Expires: January 15, 2029


Assistant U.S. Attorney: David P. Folmar, Jr.                      Defense Attorney: William S. Trivette

                                       PETITIONING THE COURT
[X]     To issue a warrant. For compelling reasons, this Petition and Warrant shall remain sealed until the
        Warrant is executed except as necessary for law enforcement to effect the arrest of the defendant.
        The Clerk shall provide a copy of the petition and Warrant to the U.S. Attorney’s Office and the
        United States Marshals Service.
[]      To issue a summons

The probation officer believes that Mr. Yates has violated the following condition(s) of supervision:

Violation 1 - The defendant shall not commit another federal, state or local crime.

On July 22, 2020, the Durham Police Department in Durham, NC issued warrants for Mr. Yates’ arrest for
Felony Manufacture/Sell/Deliver/Possess Controlled Substance within 1000 Feet of a School (20CR
53985), Felony Conspiracy Sell/Deliver Schedule II 2 Counts, Felony Manufacture/Sell/Deliver/Possess
Controlled Substance within 1000 Feet of a School (20CR 53986), Felony Sell/Deliver Schedule II
Controlled Substance (2 Counts) and Felony Possession with Intent Manufacture/Sell/Deliver Schedule II
Controlled Substance (20CR 53987) . The offense date was June 30, 2020.

According to the arrest warrant and police report, Mr. Yates sold crack cocaine and heroin to a confidential
informant near a school. The transaction was video and/or audio taped by the authorities. The warrants are
currently unserved.




           Case 1:98-cr-00095-CCE Document 196 Filed 07/28/20 Page 1 of 2
RE: William Abel Yates                                                                                      2



Violation 2 - The defendant shall not commit another federal, state or local crime.

On July 22, 2020, the Durham Police Department in Durham, NC issued warrants for Mr. Yates’ arrest for
Felony Possession with Intent to Manufacture Sell/Deliver Schedule I Controlled Substance, Felony
Sell/Deliver Schedule I Controlled Substance 2 Counts (20CR 53988), Felony Maintain Vehicle/Dwell/Place
with a Controlled Substance and Felony Manufacture/Sell/Deliver/Possess Controlled Substance within
1000 Feet of a School (20CR 53989). The offense date was July 2, 2020.

According to the arrest warrants and police report, Mr. Yates sold heroin to a confidential informant near a
school. The transaction was video and/or audio taped by the authorities. The warrants are currently
unserved.




U.S. Probation Officer Recommendation:
[X]     The term of supervision should be
        [X]     revoked.
        []      extended for years, for a total term of years.

[]      The conditions of supervision should be modified as follows:




                                    I declare under penalty of perjury that the forgoing is true and correct.

                                                 Executed on        July 27, 2020



                                                                    Jesse J. Reaves Jr.
                                                                    U.S. Probation Officer Specialist



Approved by:


                                                                         July 28, 2020

 Evey B. Wooten                                                          Date
 Supervisory U.S. Probation Officer




          Case 1:98-cr-00095-CCE Document 196 Filed 07/28/20 Page 2 of 2
